1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     JASON A. MAHE,                                       Case No. 3:21-cv-00069-MMD-WGC

10                                        Plaintiff,               ORDER
             v.
11
      AWO HARTMAN, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            On April 27, 2021, the Court issued a screening order giving Plaintiff leave to
17
     amend some claims and permitting the action to proceed on some claims. (ECF No. 12
18
     at 25-26). The Court granted Plaintiff 30 days from the date of that order to file an
19
     amended complaint. (Id. at 26). The Court specifically stated that if Plaintiff did not file a
20
     timely amended complaint, the action would proceed on the following claims: 1) Eighth
21
     Amendment failure to protect claim in Count 2 against Ortiz; 2) retaliation claim against
22
     Conlin and Hartman in Claim 1; 3) deliberate indifference to serious medical needs claims
23
     against Defendants Conlin, Naughten, RN Manager Megan, RN Melissa, and RN Malorey
24
     in Claim 1 alleging based on the alleged removal of the wheelchair; 4) excessive force
25
     claim against Hartman in Claim 1. (Id.) Plaintiff has not filed an amended complaint within
26
     the court-ordered time period, so this action will proceed on those claims.
27

28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening
3
     order (ECF No. 12), this action shall proceed on the following claims: 1) Eighth
4
     Amendment failure to protect claim in Count 2 against Ortiz; 2) retaliation claim against
5
     Conlin and Hartman in Claim 1; 3) deliberate indifference to serious medical needs claims
6
     against Defendants Conlin, Naughten, RN Manager Megan, RN Melissa, and RN Malorey
7
     in Claim 1 alleging based on the alleged removal of the wheelchair; 4) excessive force
8
     claim against Hartman in Claim 1.
9
            IT IS FURTHER ORDERED that given the nature of the claim(s) that the Court has
10
     permitted to proceed, this action is STAYED to allow Plaintiff and Defendant(s) an
11
     opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is filed,
12
     or the discovery process begins.            Other than objections to the Reports and
13
     Recommendations (ECF Nos. 20, 21), during this stay period and until the Court lifts the
14
     stay, no other pleadings or papers may be filed in this case, and the parties may not
15
     engage in any discovery, nor are the parties required to respond to any paper filed in
16
     violation of the stay unless specifically ordered by the court to do so. Any document with
17
     objections to the Reports and Recommendations shall include objections only and shall
18
     not raise new matters. The Court may strike any documents filed in violation of this order.
19
     The Court will refer this case to the Court’s Inmate Early Mediation Program, and the
20
     Court will enter a subsequent order. On or before ninety (90) days from the date this
21
     order is entered, the Office of the Attorney General shall file the report form attached to
22
     this order regarding the results of the stay, even if a stipulation for dismissal is entered
23
     prior to the end of the stay. If the parties proceed with this action, the Court will then issue
24
     an order setting a date for Defendants to file an answer or other response. Following the
25
     filing of an answer, the Court will issue a scheduling order setting discovery and
26
     dispositive motion deadlines.
27

28
                                                    2
1
               IT IS FURTHER ORDERED that “settlement” may or may not include payment of
2
     money damages. It also may or may not include an agreement to resolve Plaintiff’s issues
3
     differently. A compromise agreement is one in which neither party is completely satisfied
4
     with the result, but both have given something up and both have obtained something in
5
     return.
6
               IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be required
7
     to pay the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to
8
     proceed in forma pauperis, the fee will be paid in installments from his prison trust
9
     account. 28 U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma pauperis, the
10
     $350.00 will be due immediately.
11
               IT IS FURTHER ORDERED that if any party seeks to have this case excluded from
12
     the inmate mediation program, that party shall file a “motion to exclude case from
13
     mediation” on or before twenty-one (21) days from the date of this order. The responding
14
     party shall have seven (7) days to file a response. No reply shall be filed. Thereafter, the
15
     Court will issue an order, set the matter for hearing, or both.
16
               IT IS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE
17
     a copy of this order, the original screening order (ECF No. 12) and a copy of Plaintiff’s
18
     complaint (ECF No. 5) on the Office of the Attorney General of the State of Nevada, by
19
     adding the Attorney General of the State of Nevada to the docket sheet. This does not
20
     indicate acceptance of service.
21
               IT IS FURTHER ORDERED that the Attorney General’s Office shall advise the
22
     Court within twenty-one (21) days of the date of the entry of this order whether it will enter
23
     a limited notice of appearance on behalf of Defendants for the purpose of settlement. No
24
     defenses or objections, including lack of service, shall be waived as a result of the filing
25
     of the limited notice of appearance.
26
               DATED: June 2, 2021.
27

28                                               UNITED STATES MAGISTRATE JUDGE
                                                   3
1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                                     DISTRICT OF NEVADA

10
      JAMES A. MAHE,                                      Case No. 3:21-cv-00069-MMD-WGC
11
                    Plaintiff,                            REPORT OF ATTORNEY GENERAL
12                                                         RE: RESULTS OF 90-DAY STAY
             v.
13    AWO HARTMAN, et al.,
14                  Defendants.
15
     NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
16   THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.

17
            On ________________ [the date of the issuance of the screening order], the Court
18
     issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
19
     § 1915A, and that certain specified claims in this case would proceed. The Court ordered
20
     the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
21
     after the date of the entry of the Court’s screening order to indicate the status of the case
22
     at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
23
     complies.
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                  4
1
                                              REPORT FORM
2    [Identify which of the following two situations (identified in bold type) describes the case,
     and follow the instructions corresponding to the proper statement.]
3
     Situation One: Mediated Case: The case was assigned to mediation by a court-
4    appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
     of the six statements below and fill in any additional information as required, then proceed
5    to the signature block.]

6           ____ A mediation session with a court-appointed mediator was held on
                 _______________ [enter date], and as of this date, the parties have
7                reached a settlement (even if paperwork to memorialize the settlement
                 remains to be completed). (If this box is checked, the parties are on notice
                 that they must SEPARATELY file either a contemporaneous stipulation of
8                dismissal or a motion requesting that the Court continue the stay in the case
                 until a specified date upon which they will file a stipulation of dismissal.)
9
            ____ A mediation session with a court-appointed mediator was held on
10               ________________ [enter date], and as of this date, the parties have not
                 reached a settlement. The Office of the Attorney General therefore informs
11               the Court of its intent to proceed with this action.
12          ____ No mediation session with a court-appointed mediator was held during the
                 90-day stay, but the parties have nevertheless settled the case. (If this box
13               is checked, the parties are on notice that they must SEPARATELY file a
                 contemporaneous stipulation of dismissal or a motion requesting that the
14               Court continue the stay in this case until a specified date upon which they
                 will file a stipulation of dismissal.)
15
            ____ No mediation session with a court-appointed mediator was held during the
16               90-day stay, but one is currently scheduled for ________________ [enter
                 date].
17
            ____ No mediation session with a court-appointed mediator was held during the
18               90-day stay, and as of this date, no date certain has been scheduled for
                 such a session.
19          ____ None of the above five statements describes the status of this case.
                 Contemporaneously with the filing of this report, the Office of the Attorney
20               General of the State of Nevada is filing a separate document detailing the
                 status of this case.
21
                                                   *****
22
     Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
23   to mediation with a court-appointed mediator during the 90-day stay; rather, the
     parties were encouraged to engage in informal settlement negotiations. [If this
24   statement is accurate, check ONE of the four statements below and fill in any additional
     information as required, then proceed to the signature block.]
25
            ____ The parties engaged in settlement discussions and as of this date, the
26               parties have reached a settlement (even if the paperwork to memorialize
                 the settlement remains to be completed). (If this box is checked, the parties
27               are on notice that they must SEPARATELY file either a contemporaneous
                 stipulation of dismissal or a motion requesting that the Court continue the
28               stay in this case until a specified date upon which they will file a stipulation
                 of dismissal.)
                                                  5
1
           ____ The parties engaged in settlement discussions and as of this date, the
2               parties have not reached a settlement. The Office of the Attorney General
                therefore informs the Court of its intent to proceed with this action.
3
           ____ The parties have not engaged in settlement discussions and as of this date,
4               the parties have not reached a settlement. The Office of the Attorney
                General therefore informs the Court of its intent to proceed with this action.
5

6          ____ None of the above three statements fully describes the status of this case.
                Contemporaneously with the filing of this report, the Office of the Attorney
                General of the State of Nevada is filing a separate document detailing the
7               status of this case.
8          Submitted this _______ day of __________________, ______ by:
9
     Attorney Name: _______________________                _________________________
10                          Print                                  Signature
11
     Address:    ______________________                    Phone:
12
                                                           ___________________________
13               ______________________
                                                           Email:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                6
